Case 4:20-cv-00142-RWS-KPJ Document 93 Filed 02/08/21 Page 1 of 2 PageID #: 561




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CRAIG CUNNINGHAM,                               §
                                                  §
                                                  §   CIVIL ACTION NO. 4:20-CV-00142-RWS-KPJ
                 Plaintiff,                       §
                                                  §
  v.                                              §
                                                  §
  USA AUTO PROTECTION, LLC, et al.,               §
                                                  §
                 Defendants.                      §


                                              ORDER
        Before the Court is the Magistrate Judge’s Report and Recommendation (Docket No. 90),

 recommending that Plaintiff Craig Cunningham’s Motion to Dismiss Defendant USA Auto

 Protection, LLC’s Counterclaim under Federal Rule of Civil Procedure 12(b)(6) (Docket No. 40)

 be denied. No party has filed objections to the report. Because no objections to the Magistrate

 Judge’s Report have been filed, no party is entitled to de novo review by the District Judge of those

 findings, conclusions and recommendations, and except upon grounds of plain error, they are

 barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

 and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

 Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

 agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

 permits the district court to give to the magistrate’s proposed findings of fact and recommendations

 ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

 Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is therefore
Case 4:20-cv-00142-RWS-KPJ Document 93 Filed 02/08/21 Page 2 of 2 PageID #: 562




        ORDERED that the Magistrate Judge’s report and recommendation (Docket No. 90) is

 ADOPTED as the opinion of this Court. Plaintiff’s Motion to Dismiss Defendant USA Auto

 Protection, LLC’s Counterclaim under Federal Rule of Civil Procedure 12(b)(6) (Docket No. 40)

 is DENIED.

         SIGNED this 8th day of February, 2021.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
